Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152544 & (37)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152544
                                                                   COA: 329110
                                                                   Wayne CC: 87-004902-FC
  RICHARD WERSHE, JR.,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion to add supplemental authority is GRANTED.
  The application for leave to appeal the September 29, 2015 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.

         MARKMAN, J., did not participate as the result of matters arising from his past
  service as United States Attorney.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
         a0615
                                                                              Clerk